EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Anderson on 9/2/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A clamp for use with a cutting machine, the clamp comprising: a clamp frame comprises a pair of cylindrical pins, wherein the clamp frame having a length extending from a forward end portion to a rearward end portion; a clamp head having a length extending from a front end to a rear end; the rear end operatively connected to the forward end portion of the clamp frame; and a fixing element, operatively connectable to the clamp frame between the pair of cylindrical pins, wherein the fixing element includes arcuate recesses engaging the cylindrical pins; the fixing element is a low profile clamp head sized and shaped to avoid contact with a cutting tool, the clamp head including an inclined profile between the front and rear ends and a lateral recess across the clamp head; wherein the clamp head is composed of plastic to prevent damage to cutting bits contacting the clamp head.

Claim 2. (Currently Amended) The clamp as claimed in claim 1, wherein the clamp frame comprises forwardly extending from the forward end portion of the clamp frame.

Claim 4. (Cancel) The clamp as claimed in claim 1, the clamp further comprising a lever operatively coupled to the fixing element for actuating the fixing element.

Claim 6. (Currently Amended) A clamp for use with a cutting machine, the clamp comprising: a clamp frame comprises a pair of cylindrical pins, wherein the clamp frame having a length extending from a forward end portion to a rearward end portion; a clamp head having a length extending from a front end to a rear end; the rear end operatively connected to the forward end portion of the clamp frame; and a fixing element, operatively connectable to the clamp frame between the pair of cylindrical pins, wherein the fixing element includes a lever operatively coupled to the fixing element for actuating the fixing element; the fixing element ;wherein the clamp head is a low profile clamp head sized and shaped to avoid contact with a cutting tool, the clamp head including an inclined profile between the front and rear ends and a lateral recess across the clamp head.

Claim 7. (Currently Amended) The clamp as claimed in claim 6, 

Claim 11. (Currently Amended) A clamp for use with a cutting machine having a spindle that carries a cutting tool, the clamp comprising: a clamp frame comprises a pair of cylindrical pins; a clamp head having a length extending from a front end to a rear end; the rear end operatively connected to the clamp frame, the clamp head having a clamping surface for pressing on a work piece to hold said work piece; and a fixing element, operatively connectable to the clamp frame between the pair of cylindrical pins, wherein the fixing element includes arcuate recesses engaging the cylindrical pins; the fixing element ; wherein the clamp head includes an inclined profile between the front and rear ends and a lateral recess across the clamp head.

Claim 12. (Currently Amended) The clamp as claimed in claim 11, the clamp frame having a length extending from a forward end portion to a rearward end portion, wherein the clamp head is operatively connected to and forwardly extends from the forward end portion of the clamp frame, and the fixing element being positioned on the length between the forward and rearward end portions of the clamp frame, wherein the cylindrical pins extending from the forward end portion to the rearward end portion, and a frame stiffening element connecting the two pins and being positioned at the rearward end portion, rearward of the fixing element.

Claim 16. (Currently Amended) The clamp as claimed in claim 1, 

Claim 18. (Currently Amended) The clamp as claimed in claim 6, 

Reasons for Allowance
Claim(s) 1, 6, 9, & 11 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1, 6, 9, & 11 none of the prior art references when cited separately or together discloses "a clamp frame comprises a pair of cylindrical pins, wherein the clamp frame having a length extending from a forward end portion to a rearward end portion; a clamp head having a length extending from a front end to a rear end; the rear end operatively connected to the forward end portion of the clamp frame; and a fixing element, operatively connectable to the clamp frame between the pair of cylindrical pins, wherein the fixing element includes arcuate recesses engaging the cylindrical pins; the fixing element is a low profile clamp head sized and shaped to avoid contact with a cutting tool, the clamp head including an inclined profile between the front and rear ends and a lateral recess across the clamp head; wherein the clamp head is composed of plastic to prevent damage to cutting bits contacting the clamp head;" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 1, 6, 9, & 11 the closest prior art Park (US 5836574 A) discloses a similar clamp with pins and a frames with a fixing element but fails to disclose cylindrical pins, the fixing element with arcuate recesses, and a clamp head, and thus generally disclosing the claimed invention, but fails to disclose limitations listed above.
Claims 2-3, 5, 7-8, 10, & 12-20 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022